Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature  listed in the information disclosure statement of 29 June 2022 is found in the parent applications.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 9 discussed in paragraph [0036] and reference number 3002 discussed in paragraph [0106].  
The drawings are objected to because in figures 6A and 6B, the thickness is defined by D and D’ while the specification teaches the thickness is defined by d and d’ in paragraphs [0092] and  [0097]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 51 in figure 11 and reference number 81 in figure 14.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The leading zeros are missing from the decimals in the formulas in paragraphs [0011] and [0056] and table 1. Pargraph [0013] teaches a garnet having greater than 1.4 units of Bi having the formula Y3-x-yBixCayZryFe5-yO12, where x is between 0 and 1.8 and y is between 0 and 1.0. The taught x range, which is the number of units of Bi in the garnet, includes values of 1.4 or less and thus does not meet the requirement in the rest of the sentence. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 3,  which were added in the preliminary amendment of 29 June 2022, teach the ceramic material in the claimed devices is any bismuth containing synthetic garnet having a dielectric constant above 24 or 25, a Curie temperature above 200oC. Claim 7, which was added in the preliminary amendment of 29 June 2022, teaches this ceramic further has a 3dB linewidth below 60. Claims 11-13, which were added in the preliminary amendment of 29 June 2022, teaches the amount of bismuth in the synthetic garnet having a dielectric constant above 24 or 25, a Curie temperature above 200oC is 1.4 units or greater, 1.4 units or between about 1.4 and 2.5 units. The originally filed disclosure teaches, in original claim 1 and paragraphs [0004]-[0005], [0008], [0012] and [0054], the inventive bismuth containing synthetic garnet having a dielectric constant above 24 or 25, a Curie temperature above 200oC is free of aluminum and paragraphs [0042]-[0050] teaches the bismuth containing synthetic garnet is a yttrium iron garnet have bismuth is incorporated therein in amounts of 1.4 units or greater, 1.4 units or between about 1.4 and 2.5 units of bismuth  and that these amounts substitute for some of the yttrium in the garnet. Thus the claimed garnets, which are not indicated as aluminum free in the claims are new matter. In addition, the garnet composition of claims 11-13, which are not limited to yttrium iron garnets where the bismuth substitutes for some of the yttrium, are new matter.
Claims 4-6, which were added in the preliminary amendment of 29 June 2022, teach formulas where x is 0< x <1.8. Paragraphs [0006], [0010], [0049] and [0054] in the originally filed disclosure filed 31 March 2022 all teach the x value for the claimed formulas is 0<x<1.8. Thus the x range in claims 4-6 is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6, which depend from claim 2, teach that the amount of bismuth in the synthetic garnet is 0 to less than 1.8, which means bismuth need not be present. Claim 2 required bismuth to be present. Thus claims 4-6 are indefinite since they teach embodiments outside the bismuth containing garnet of claim 2.
Claims 16 and 17 are directed to specific garnets produced by the method of claim 14, but it is not clear that the claimed garnets have a yttrium garnets structure or that the bismuth in the claimed garnets substitutes at least partially for yttrium, since the claimed garnets do not contain yttrium. 
Double Patenting
Claims 16 and 17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 20 and 21 of copending Application No. 16/984989 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Both of these sets of claims teach producing a synthetic garnet, where the compositions of the produced garnet are identical, by the identical processes. The only differences between the claims is that claim 14, from which claims 16 and 17 depend, of this application includes the limitation that the produced garnet has a Curie temperature over 200oC which is not in copending claim 17 and copending claim 17, from which copending claims 20 and 231 depend, includes the limitations that the garnet is aluminum free and that the amount of bismuth substituted for the yttrium in the garnet is 1.4 units are greater. It is clear that the garnets of claims 16 and 17 of this application are aluminum free and that amount of bismuth substituted in the garnets is 1.4 units and thus meet the requirements of claim 17 of the copending application. Since the garnet compositions of the copending claims 20 and 21 are identical to those of claims 16 and 17 of this application, the garnets of the copending claims must inherently have a Curie temperature over 200oC. Thus claims 16 and 17 and claims 20 and 21 of copending Application No. 16/984989 are directed to the same processes.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7, 8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9, 11, 13, 14 and 17 of U.S. Patent No. 10,773972. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented temperature insensitive circulator or isolator of claims 5, 11 and 17 suggest the temperature insensitive radio frequency device claimed in this application since circulators and isolators are radio frequency devices. The patented insensitive circulators or isolators of claims 11 and 17 contain a ceramic material which is several of the garnet materials of claim 8, has a dielectric constant above 24 and a Curie temperature above 200oC and therefore meets the requirement of claim 2, falls with the formula of claim 5 and includes 1.4 units of bismuth, thus meeting the requirements of claims 11-13. One of ordinary skill in the art would have found it obvious to use the ceramics of claims 2, 4 or 14, which depend from claims 1 and 13, respectfully in the patented temperature insensitive circulator or isolator since the ceramics of these depend claims fall within the broadly claimed ceramics of claims 1 and 13. 
The patented insensitive circulators or isolators of claim 5 and 9 contain a ceramic material which has a dielectric constant above 24, a Curie temperature above 200oC, a 3dB linewidth of below 100, which overlaps that of claim 7 and which has the formula Y3-x-yBixCayZryFe5-yO12, where x is between 0 and 1.8, preferably between greater than 1.4 and 1.8, and y is between 0 and 1. This formula is that of claim 4 and suggests the ceramic of claims 2, 3, 7 and 10-12. 
Claims 2-15 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 7-13 and 17-31 of copending Application No. 16/984,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the temperature insensitive circulator or isolator of claims 2, 7-13 and 22-25  suggest the temperature insensitive radio frequency device claimed in this application since circulators and isolators are radio frequency devices and the claimed ceramic in the copending claims suggests or is the same as the ceramic claimed claims 2-13 in this application. The process of copending claim 19 suggest that of claims 14, 15 and 18-21 of this application since the process is the same and the resulting ceramic has the same properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/9/22